Morris, C.
The facts stated in the appellant’s complaint in this case are substantially the same as in the case of Sims v. Bardoner, ante, p. 87, except that the appellee is alleged to he a remote grantee of Henry Bardoner, to whom the appellant conveyed in 1844. It is alleged that the appellee and his grantors, including said Henry Bardoner, knew at the time that each obtained title, that the appellant was, at the time she and her husband conveyed to Henry Bardoner, laboring under the disabilities of infancy and coverture.
Upon the authority of the case of Sims v. Bardoner, just decided, we conclude that the court erred in sustaining the demurrer to the complaint in this case.
Per Curiam. — It is ordered, upon the foregoing opinion, that the judgment below be reversed, at the cost of the appellee Peter Snyder.